NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0419-19

BV001 REO Blocker, LLC,

      Plaintiff-Respondent,
                                     APPROVED FOR PUBLICATION
v.                                          March 31, 2021

                                         APPELLATE DIVISION
53 WEST SOMERSET STREET
PROPERTIES, LLC,

      Defendant-Appellant,

and

WELLS FARGO BANK, N.A.,

     Defendant.
__________________________

           Submitted January 21, 2021 – Decided March 31, 2021

           Before Judges Ostrer, Vernoia and Enright.

           On appeal from the Superior Court of New Jersey,
           Chancery Division, Somerset County, Docket No. F-
           000856-19.

           Law Offices of Peter N. Laub Jr. & Associates, LLC,
           attorneys for appellant (Peter N. Laub, Jr. and M.
           Teresa Garcia, on the briefs).

           Robert A. Del Vecchio, LLC, attorneys for respondent
           (Susan B. Fagan-Rodriguez, of counsel and on the
           brief).
      The opinion of the court was delivered by

OSTRER, P.J.A.D.

      To avoid a financial debacle, a commercial-property owner asked the

trial court to vacate a final default judgment of foreclosure of a tax sale

certificate.    The owner did not know the tax sale certificate existed until

judgment was entered. The trial court denied defendant relief. It cited the tax

sale certificate's validity, and defendant's failure to ensure its taxes were paid.

But, under the Tax Sale Law, an owner need not challenge the tax sale

certificate, nor excuse its own past non-payment, before redeeming its

property.      And here, defendant 53 West Somerset Street Properties, LLC,

presented compelling reasons for its failure to answer the foreclosure

complaint; it promptly moved to vacate the default judgment; and it was

prepared to redeem the property. Based on those exceptional circumstances,

the trial court should have exercised its broad equitable power under Rule

4:50-1(f) and granted defendant relief from the judgment.          Therefore, we

reverse.

                                        I.

      The facts are largely undisputed. The real property at the heart of this

case, 53 West Somerset Street in Raritan, includes a bar and restaurant.

Defendant, a limited-liability company, owns the real property, and Assunta
                                                                     A-0419-19
                                     2
Tummolillo is defendant's sole member.        She is also the sole member of

Assunta, LLC, which owns the restaurant and bar.

      In 2014, Tummolillo entered into an executory contract to sell her

business assets and real property. The two buyers agreed to pay Tummolillo

$650,000 over five years, and to pay all property taxes. In the meantime, they

were permitted to operate the restaurant and bar as their own. After five years

and receipt of the full purchase price, Tummolillo would transfer ownership.

      Unbeknownst to Tummolillo, the buyers did not pay the taxes. The tax

bills and delinquent notices apparently went to the business address, and

Tummolillo never arranged to receive duplicates. By late 2015, the Borough

of Raritan sold to U.S. Bank a tax sale certificate on the property. 1

Tummolillo received no actual notice.

      More than two years after that, one of the buyers appointed himself

registered agent for the LLC — without Tummolillo's knowledge or consent.

So, when plaintiff filed its foreclosure complaint in early 2019, it attempted to

serve the LLC through the imposter. Tummolillo was still in the dark when

plaintiff obtained entry of default, the court set the amount, time and place of



1
   On July 24, 2019, the court substituted "BV001 REO Blocker, LLC," as
plaintiff, replacing "U.S. BANK AS CUSTODIAN FOR BV TRUST 2015-1."


                                                                          A-0419-19
                                        3
redemption, the tax collector certified non-redemption, and plaintiff moved for

default judgment.

      Tummolillo first learned of plaintiff's motion while preparing to sue the

buyers — who had defaulted in their payments to her — for breach of contract.

According to defendant's counsel, only one or two days after Tummolillo's

discovery, the court entered judgment.

      Defendant raced to rectify the situation. Less than a week after the court

entered judgment, defendant served its motion to vacate, so it could file an

answer and redeem the property. 2 In support, Tummolillo and defendant's

counsel certified many of the facts we have set forth.

      During the motion hearing, defendant's counsel argued that the court

should vacate the judgment to allow defendant to redeem. Counsel noted that

the LLC's equity in the property far exceeded the amount owed, and that

defendant had made payment arrangements.

      Plaintiff's counsel responded that the tax sale certificate was valid;

service was proper because plaintiff was entitled to rely on the public record of




2
   Default judgment was entered on July 25, 2019. Counsel certified that he
served the motion papers by mail on July 31, 2019. The court filed the motion
papers on August 12, 2019.


                                                                          A-0419-19
                                         4
the registered agent; and defendant should have diligently ensured that its

taxes were paid.

      In its written opinion, the court held that defendant was barred from

challenging the certificate because two years elapsed after the tax certificate

was recorded. And, defendant's claim that the buyer fraudulently registered

himself as agent was not a germane defense to the foreclosure action. The

court also stated that, because defendant remained title owner, it was

responsible to ensure that taxes were paid. The court stated that Tummolillo's

failure to monitor her (that is, her company's) property's taxes "does not

support her plea to this Court of Equity to ignore statutory requirements."

                                       II.

      A motion to vacate default judgment implicates two oft-competing

goals: resolving disputes on the merits, and providing finality and stability to

judgments. See Manning Eng'g, Inc. v. Hudson Cnty. Park Comm'n, 74 N.J.

113, 120 (1977) (stating that Rule 4:50-1 "is designed to reconcile the strong

interests in finality of judgments and judicial efficiency with the equitable

notion that courts should have authority to avoid an unjust result in any given

case"); Nowosleska v. Steele, 400 N.J. Super. 297, 303 (App. Div. 2008)

(stating that courts have liberally exercised the power to vacate default

judgment "in order that cases may be decided on the merits").

                                                                          A-0419-19
                                       5
      In balancing the two goals, "[a] court should view 'the opening of default

judgments . . . with great liberality,' and should tolerate 'every reasonable

ground for indulgence . . . to the end that a just result is reached.'" Mancini v.

EDS ex rel N.J. Auto. Full Ins. Underwriting Ass'n, 132 N.J. 330, 334 (1993)

(alterations in original) (quoting Marder v. Realty Constr. Co., 84 N.J. Super.

313, 319 (App. Div. 1964), aff'd, 43 N.J. 508 (1964)). Although the movant

bears the burden of demonstrating a right to relief, see Jameson v. Great Atl. &

Pac. Tea Co., 363 N.J. Super. 419, 425-26 (App. Div. 2003), a court should

resolve "[a]ll doubts . . . in favor of the part[y] seeking relief," Mancini, 132

N.J. at 334.

      Ultimately, "equitable principles" "should . . . guide[]" a court's decision

to vacate a default judgment. Hous. Auth. of Morristown v. Little, 135 N.J.

274, 283 (1994); see also Pro. Stone, Stucco & Siding Applicators, Inc. v.

Carter, 409 N.J. Super. 64, 68 (App. Div. 2009) (stating that "Rule 4:50 is

instinct with equitable considerations"). Therefore, a Rule 4:50-1 decision

rests within "the sound discretion of the trial court," and we will not disturb it

"absent an abuse of discretion." Mancini, 132 N.J. at 334.

      However, a trial court mistakenly exercises its discretion when it "fail[s]

to give appropriate deference to the principles" governing the motion, see

Davis v. DND/Fidoreo, Inc., 317 N.J. Super. 92, 100-01 (App. Div. 1998)

                                                                           A-0419-19
                                        6
(reversing denial of motion to vacate); relies "upon a consideration of

irrelevant or inappropriate factors," Flagg v. Essex Cnty. Prosecutor, 171 N.J.

561, 571 (2002) (defining abuse of discretion); or rests its decision "on an

impermissible basis," U.S. Bank N.A. v. Guillaume, 209 N.J. 449, 467 (2012)

(discussing standard of review of order under Rule 4:50-1).

      We conclude that the trial court erred in denying defendant relief under

Rule 4:50-1(f) ("any other reason justifying relief from the operation of the

judgment").   The trial court discounted the equitable principles that favor

granting the motion, mistakenly concluding that if defendant lacked a defense

to the tax sale or the right to foreclose, defendant was not entitled to relief

from the judgment and to a chance to redeem. We do not reach defendant's

argument that it was also entitled to relief under subsection (a) ("excusable

neglect"), which also requires a showing of a "meritorious defense."          See

Guillaume, 209 N.J. at 469. Given the motion's timing, we need not guard

against defendant repackaging a subsection (a) motion as a subsection (f)

motion to avoid Rule 4:50–2's one-year deadline for filing the former, but not

the latter. See Baumann v. Marinaro, 95 N.J. 380, 395 (1984) (stating that

relief is available under subsection (f) "only when the court is presented with a




                                                                          A-0419-19
                                       7
reason not included among any of the reasons subject to the one year

limitation").3

      Nor do we decide defendant's contention that the court should have

vacated the judgment under subsection (d) ("the judgment or order is void")

because of defective service. See Jameson, 363 N.J. Super. at 425 (stating that

a default judgment is void if "taken in the face of defective personal service,"

if the defect is so significant that it "cast[s] reasonable doubt on proper

notice").4



3
   While we decline to reach the subsection (a) argument, we note that a
meritorious defense is required so that "there is some possibility t hat the
outcome" after restoration "will be contrary to the result achieved by the
default." See 10A Charles A. Wright et al., Federal Practice & Procedure §
2697 (4th ed. 2020). See Guillaume, 209 N.J. at 469 (stating that a meritorious
defense is required to avoid a "futile proceeding") (quoting Schulwitz v.
Shuster, 23 N.J. Super. 554, 561 (App. Div. 1953)). Certainly, redemption
would change the result otherwise achieved by default.
4
    Defendant also raised lack of service as an affirmative defense in its
proposed answer. Defendant's subsection (d) argument raises a knotty
question: is service on an imposter valid if the imposter appears to be a duly -
registered agent with the New Jersey Division of Revenue. We have found
authority supporting both sides of the question. One federal court has held,
"Where a person holds him/herself out to be [an agent], and the circumstances
objectively support a reasonable inference that the defendant would receive
fair notice, the service should be sustained." Kohler Co. v. Bold Int'l FZCO,
422 F. Supp. 3d 681, 715 (E.D.N.Y. 2018), report and recommendation
adopted in relevant part, 422 F. Supp. 3d 681 (E.D.N.Y. 2018). Yet Professor
Moore broadly states, "A summons may be quashed or a defendant may be
dismissed from the action if service of process is made on a purported agent
                                                                         A-0419-19
                                       8
      Subsection (f) affords relief in "'exceptional circumstances'" and "its

boundaries 'are as expansive as the need to achieve equity and justice.'" Hous.

Auth. of Morristown, 135 N.J. at 290 (first quoting Baumann v. Marinaro, 95

N.J. 380, 395 (1984) and then quoting Palko v. Palko, 73 N.J. 395, 398

(1977)). In deciding if relief is warranted, a court may consider the movant's

delay, the justification for its request, and potential prejudice to the responding

party. Parker v. Marcus, 281 N.J. Super. 589, 593 (App. Div. 1995).

      Defendant presents compelling grounds for relief from the judgment.

Even if service of the registered agent was valid, we have stated that trial

courts should treat a motion to vacate more liberally where there i s "doubt

about [a] defendant['s] actual receipt of the process." Davis, 317 N.J. Super. at

100. Likewise, "the absence of evidence establishing willful disregard of the

court's process" favors relief. Ibid. Here, it is undisputed that Tummolillo had

no actual knowledge of the suit. Therefore, her company's failure to ans wer

was not willful.

      Although Tummolillo certainly could have been more diligent in

ensuring that taxes were paid, she was also the victim of her buyers'

concealment of their default, and of the fraudulent change of registered agent.

who was, in fact, not authorized by defendant to accept service." 1 James W.
Moore et al., Moore's Federal Practice, § 4.93 (3d ed. 2020).

                                                                            A-0419-19
                                        9
In other words, defendant's predicament was mainly another's doing. We have

found relief appropriate when a litigant's failure to respond results from

another's deceit.    Parker, 281 N.J. Super. at 595 (granting relief under

subsection (f) where plaintiff's attorney failed to respond to the matter while

leading plaintiff to believe that he had).

      Defendant's promptness in moving for relief also supports her request.

See Reg'l Constr. Corp. v. Ray, 364 N.J. Super. 534, 541 (App. Div. 2003)

(affirming relief from judgment "when examined against the very short time

period between the entry of default judgment and the motion to vacate");

Jameson, 363 N.J. Super. at 428 (noting the "speed and diligence with which A

& P moved to attempt to vacate the default judgment"); Morales v. Santiago,

217 N.J. Super. 496, 504-05 (App. Div. 1987) (reversing denial of motion to

vacate because, among other factors, "[s]ellers moved to vacate the judgment

soon after it was entered"). The competing goal of promoting finality does not

loom so large when the ink has barely dried on the final judgment. At that

early stage, "a plaintiff's expectations regarding the legitimacy of the judgment

and the court's interest in the finality of judgments are at their nadir." Reg'l

Constr., 364 N.J. Super. at 545.

      As the court stated in its order setting the amount, time and place of

redemption, defendant had the right to redeem "up until entry of final

                                                                          A-0419-19
                                        10
judgment, including the whole of the last day upon which judgment is

entered." See R. 4:64-6(b) (stating that redemption of a tax sale certificate

"may be made at any time until the entry of final judgment"); see also Simon

v. Cronecker, 189 N.J. 304, 319 (2007) (stating that the property owner has

"the right to redeem the tax sale certificate at anytime before the final date for

redemption set by the court . . . and 'until barred by the judgment of the

Superior Court'") (citing N.J.S.A. 54:5-54 and quoting N.J.S.A. 54:5-86).

Thus, defendant had until July 25, 2019 to redeem the property. Less than a

week later, defendant served its motion for relief from the judgment and for an

opportunity to redeem.

      We are mindful of the countervailing polices of the Tax Sale Law: to

encourage investors to acquire tax-sale certificates and fill municipal coffers

with taxes that property owners have not paid. In re Princeton Off. Park, L.P.

v. Plymouth Park Tax Servs., LLC, 218 N.J. 52, 62 (2014). In return, the

investors obtain the right to receive interest on their investment if the property

owner redeems the certificate, and the right to acquire title by foreclosure if it

does not. Varsolona v. Breen Capital Servs. Corp., 180 N.J. 605, 618 (2004).

      In response to "early hostility" to transferring title for non-payment of

taxes, the Tax Sale Law expressly encourages tax sale foreclosure actions.

Bron v. Weintraub, 42 N.J. 87, 91 (1964).           The Law states that "[t]he

                                                                           A-0419-19
                                       11
provisions of this article [pertaining to foreclosure actions] shall be liberally

construed as remedial legislation to encourage the barring of the right o f

redemption by actions in the Superior Court to the end that marketable titles

may thereby be secured." N.J.S.A. 54:5-85.

      However, "that provision does not negate the specific textual provisions

of the Act that protect property owners" from forfeiture. Simon, 189 N.J. at

322, n.10.      Significantly, although the Tax Sale Law's main aim "is to

encourage the purchase of tax certificates, another important purpose is to give

the property owner the opportunity to redeem the certificate and reclaim his

land." Id. at 319. See also Sonderman v. Remington Constr. Co., 127 N.J. 96,

109 (1992) (stating that "[t]he primary purpose of the [Tax Sale] Law is not to

divest owners of their property, but to provide a method for collecting taxes").

      Furthermore, the Tax Sale Law expressly contemplates that a court may

grant relief from an otherwise final judgment of foreclosure, although it states

that a court shall not "entertain" an "application . . . to reopen the judgment

after three months from the date thereof, and then only upon the grounds of

lack of jurisdiction or fraud in the conduct of the suit." N.J.S.A. 54:5-87; see

also N.J.S.A. 54:5-104.67 (imposing similar limitation in an in rem tax

foreclosure).    We have interpreted N.J.S.A. 54:5-87 to permit relief from

judgment, within three months, for any reason enumerated in Rule 4:50-1,

                                                                          A-0419-19
                                       12
Bergen-Eastern Corp. v. Koss, 178 N.J. Super. 42, 45 (App. Div. 1981), and

"then," meaning "thereafter," "only upon the grounds of lack of jurisdiction or

fraud in the conduct of the suit," Town of Phillipsburg v. Block 1508, Lot 12,

380 N.J. Super. 159, 166, 166 n.8 (App. Div. 2005) (emphasis omitted). And

even the three-month limit must yield to the Court Rules which permit

applications thereafter. M & D Assocs. v. Mandara, 366 N.J. Super. 341, 351

(App. Div. 2004).

      In short, the current Tax Sale Law erased prior hostility to foreclosure

actions; but, at least within the three-month window, it did not grant tax-sale

foreclosure judgments favored status, nor did it impose a heightened burden on

an applicant for relief from such a judgment. And Rule 4:50-1 does not accord

tax sale foreclosure judgments greater respect than judgments obtained under

other laws that are supported by equally strong public policy.

      Granting relief to defendant will wrest from plaintiff title to defendant's

property. But that is not the sort of "prejudice" that a court must consider in

weighing a request for relief. See In re Guardianship of J.N.H., 172 N.J. 440,

474 (2002) (identifying potential prejudice to nonmoving party as one of

several factors to be considered on Rule 4:50 motion). Every order relieving a

party of a default judgment forces a responding party to demonstrate its right

to relief on the merits. Plaintiff has not demonstrated any other prejudice,

                                                                          A-0419-19
                                       13
such as detrimental reliance on the judgment. In any event, upon redemption,

plaintiff will receive the promised repayment of the taxes and interest.

      Rather than address defendant's compelling grounds for relief, the trial

court mistakenly focused on the validity of the tax-sale certificate and the non-

germaneness of defendant's fraud claim against its buyers.5 The court also

concluded that defendant's failure to ensure its tax payments did not "support

[Tummolillo's] plea to this Court of Equity to ignore statutory requirements."

However, defendant does not challenge the tax certificate; the two-year period

for rebutting its presumptive validity, absent fraud, had elapsed. See N.J.S.A.

54:5-52.   Instead, presuming the certificate's validity, defendant seeks to

redeem its property upon the court vacating the default judgment.            And

defendant does not offer the buyers' fraud solely as a defense to foreclosure.

Defendant offers the fraud to explain its failure to answer the complaint , and to

justify the relief it seeks: vacatur of the judgment so it may redeem.

      Finally, defendant's lack of diligence in ensuring tax payments should

not deprive defendant of the opportunity to redeem after securing relief from

the judgment.    In Bergen-Eastern, 178 N.J. Super. at 46, we rejected the

argument that the court should deny relief because of the defendant’s

5
  Because we do not reach defendant's subsection (a) argument, we need not
decide the meritoriousness of its proposed lack-of-service defense, which is
based on the buyer's imposture.
                                                                           A-0419-19
                                       14
unexcused failure to pay taxes. We stated that "the issue is whether [the]

defendant's conduct in failing to respond sooner to the tax foreclosure

proceedings should be forgiven." Ibid. This is especially true here, given the

contributory fault of Tummolillo's contract-buyers.

      Every defendant in a tax-sale foreclosure action has failed to pay its

taxes — because of inattention, willful disregard, or impecuniousness. Yet,

the Tax Sale Law preserves for such defaulting taxpayers the right to redeem

their property, if they pay the tax-sale-certificate holder what is due.

Defendant does not ask the court to "ignore statutory requirements." Rather,

defendant asks only that the court vacate the judgment so it can exercise its

legal right to redeem. Under the exceptional circumstances of this case, the

trial court should have granted its request.

      Reversed and remanded. We do not retain jurisdiction.




                                                                       A-0419-19
                                        15